Exhibit 10.2

DELPHI TECHNOLOGIES PLC

RETENTION AGREEMENT

This RETENTION AGREEMENT (“Agreement”) is made and entered into as of November
7, 2018 (the “Effective Date”) by and between Delphi Technologies PLC (the
“Company”) and Vivid Sehgal (the “the Executive”).

1. Definitions. Initially capitalized terms used in this Agreement without
definition will have the meanings set forth below:

 

  (a)

“Cause” will have the meaning set forth in the LTIP.

 

  (b)

“Disability” will have the meaning set forth in the LTIP.

 

  (c)

“Employer” means the Company or any affiliate that employs the Executive on the
applicable date.

 

  (d)

“Good Reason” means, with respect to the Executive, the occurrence, without the
Executive’s consent, of any one or more of the following events:

 

  (i)

a material diminution in the Executive’s base salary;

 

  (ii)

a material diminution in the Executive’s authority, duties, or responsibilities;

 

  (iii)

a relocation of the Executive’s principal place of employment more than fifty
(50) miles from its then current location; or

 

  (iv)

any other action or inaction that constitutes a material breach by the Company
of the Executive’s employment agreement, if any.

The Executive must provide notice to the Company of the existence of any one or
more of the conditions described in subparagraphs (i) through (iv) above within
sixty (60) days of the initial existence of the condition, upon the notice of
which the Company will have a period of thirty (30) days during which it may
remedy the condition before the condition gives rise to Good Reason and, if such
condition is not cured within the applicable cure period, the Executive’s
Termination Date will occur on the expiration of such cure period.

 

  (e)

“LTIP” means the Delphi Technologies PLC Long-Term Incentive Plan as in effect
on the Effective Date.



--------------------------------------------------------------------------------

  (f)

‘Qualifying Termination” means the Executive’s Termination Date that occurs on
account of (i) death, (ii) Disability, (iii) termination by the Employer without
Cause, or (iv) termination by the Executive for Good Reason.

 

  (g)

“Termination Date” means the date on which the Executive’s employment or other
service with Company and its affiliates (including any successors to Company or
any of its affiliates) terminates for any reason. The Executive’s employment or
other service with Company will not be considered terminated if the Executive’s
employment is transferred among or between Company and its affiliates or to a
successor of Company and/or any of its affiliates. For the avoidance of doubt,
if the Executive becomes employed by an entity into which Company or any of its
affiliates is merged, or the purchaser of substantially all of the assets of
Company, or a successor to such entity or purchaser, the Executive will not be
treated as having terminated employment for purposes of determining whether he
has incurred a Termination Date for purposes of this Agreement until such time
as the Executive terminates employment with the merged entity or purchaser (or
successor), as applicable. Notwithstanding anything herein (or any other
agreement) to the contrary, the Termination Date shall occur as of the date the
Executive’s active employment with the Company and its affiliates ceases and
shall not be extended by any contractual, statutory or common law notice of
termination period or other extension of service (such as “garden leave”).

 

  (h)

“Vesting Date” means the earlier of (i) February 28, 2020 or (ii) the
Executive’s Termination Date that occurs as a result of a Qualifying
Termination.

2. Retention Bonus.

 

  (a)

Generally. Subject to the terms and conditions of this Agreement, the Executive
will be entitled to the payment of a “Retention Bonus” in an amount equal to
US$1,500,000 provided that the Executive’s Termination Date does not occur prior
to the Vesting Date occurring on February 28, 2020. The Vesting Date occurring
on February 28, 2020 shall be the Vesting Date for purposes of Section 3. Except
as specifically provided in paragraph (b), if the Executive’s Termination Date
occurs prior to the Vesting Date occurring on February 28, 2020, he will have no
rights to any portion of the Retention Bonus.

 

  (b)

Qualifying Termination. Notwithstanding the provisions of paragraph (a), if the
Executive’s Termination Date occurs due to a Qualifying Termination prior to the
Vesting Date occurring on February 28, 2020, then, as of the Termination Date,
the Executive will become vested in the entire Retention Bonus and the
Termination Date will be the Vesting Date for purposes of Section 3.

3. Payment of Retention Bonus. The amount of the Retention Bonus that becomes
vested on any Vesting Date will be paid to the Executive in a cash lump sum as
soon as practicable following the applicable Vesting Date but in no event later
than thirty (30) days after the applicable Vesting Date.

 

2



--------------------------------------------------------------------------------

4. Other Terms of Employment. The following additional terms and conditions
shall apply to Executive’s employment with the Company:

 

  (a)

Equity Awards. If the Executive’s Termination Date occurs after February 28,
2020 on account of the Executive’s voluntary resignation or on account of a
Qualifying Termination, any equity awards granted under the LTIP that have been
outstanding for at least one (1) year as of the Termination Date (the “Prorated
Awards”) shall vest on a pro rata basis (determined based on the period from the
grant date of such equity award through the Termination Date and the total
period included in the applicable vesting period); provided, however, that any
Prorated Awards shall vest based on their original vesting schedule and those
that are performance-based equity awards shall vest based on actual performance
applicable to such awards. The award agreements evidencing applicable equity
awards shall reflect the foregoing terms.

 

  (b)

Payment for Notice Period. If the Executive’s Termination Date occurs on account
of the Executive’s voluntary resignation between March 1, 2020 and August 31,
2020, the Executive shall not be required to provide any services after his
voluntary resignation (including for any notice period) and he shall not be
entitled to any payment from the Company for any required notice period under
applicable law (and such payment shall be deemed to be part of the Retention
Bonus otherwise payable under this Agreement).

5. Miscellaneous Provisions.

 

  (a)

Withholding. All payments under this Agreement are subject to applicable taxes
and other withholdings.

 

  (b)

Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties in respect of the subject matter hereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, between the parties with respect to the subject matter hereof.

 

  (c)

Amendment; Waiver. This Agreement may be amended, in writing, with the mutual
consent of the parties hereto. No waiver of any breach or condition of this
Agreement will be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

 

  (d)

Severability. The Agreement will be enforceable to the fullest extent allowed by
law. In the event that any provision of the Agreement is determined to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, then that provision will be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of the Agreement or the
validity, legality or

 

3



--------------------------------------------------------------------------------

  enforceability of such provision in any other jurisdiction. Any provision of
the Agreement that is prohibited or unenforceable in any jurisdiction will, as
to such jurisdiction, be deemed severable from the remainder of the Agreement,
and the remaining provisions contained in the Agreement will be construed to
preserve to the maximum permissible extent the intent and purposes of the
Agreement.

 

  (e)

Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof will be assignable by the
Executive.

 

  (f)

Successors and Assigns; No Third Party Beneficiaries. This Agreement will inure
to the benefit of and be binding upon the Company and the Executive and their
respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Executive, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

  (g)

Counterparts. This Agreement may be signed in any number of counterparts, each
of which will be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

  (h)

Extraordinary Item of Compensation. The Retention Bonus is an extraordinary item
of compensation outside the scope of the Executive’s employment (and the
Executive’s employment contract, if any). As payment of a Retention Bonus is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.

 

  (i)

Governing Law. The Agreement will be governed by the laws of the United Kingdom,
without application of the conflicts of law principles thereof.

 

  (j)

No Right to Continued Service. This Agreement does not constitute a guarantee of
employment or continued service by the Company and will not give the Executive
the right to be retained in the employ of the Company or any of its affiliates
or any successor, nor any right or claim to any benefit under the Agreement
unless such right or claim has specifically arisen under the Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 7th of
November 2018.

 

DELPHI TECHNOLOGIES PLC By:   /s/ James D. Harrington   Name:   James D.
Harrington   Title:   Senior Vice President & General Counsel

 

PARTICIPANT         /s/ Vivid Sehgal   Name: Vivid Sehgal

 

5